Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 14, 2021

The Court of Appeals hereby passes the following order:

A21E0052. WHITNEY SHEA HACKETT v. JAMES STAPLETON et al.

      Whitney Shea Hackett filed this emergency motion for an extension of time in
which to file her application for discretionary review. Court of Appeals Rule 40 (b)
authorizes this Court to grant emergency motions “[i]n the exercise of its inherent
power.” Pursuant to Rule 16 (c), “[r]equests for extensions of time to file
discretionary applications must be directed to this Court and should be filed pursuant
to Rule 40 (b), Emergency Motions.” See also Rule 31 (i) (“[n]o extensions of time
will be granted to file a discretionary application unless a motion for extension is
filed on or before the application due date”).
      Hackett’s emergency motion for an extension of time in which to file an
application for discretionary review, having been filed in accordance with this
Court’s rules and in the exercise of our discretion, is hereby GRANTED until
September 2, 2021.

                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office,
                                       Atlanta,____________________
                                                 07/14/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.